 

Exhibit 10.1

 



ASSIGNMENT AND ASSUMPTION AGREEMENT

 



THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of the 26th day of June, 2017, by and between First Capital Real Estate
Operating Partnership, L.P., a Delaware limited partnership (“Assignor”), First
Capital Real Estate Trust Incorporated (“Assignor Parent” and, together with the
Assignor, the “Assignor Parties”), FC Global Realty Operating Partnership, LLC,
a Delaware limited liability company (“Assignee”) and PhotoMedex Inc., a Nevada
corporation (“Assignee Parent” and, together with the Assignee, the “Assignee
Parties”).

 

RECITALS

 



WHEREAS, the Assignor Parties and the Assignee Parties entered into an Interest
Contribution Agreement dated March 31, 2017 (the “Contribution Agreement”),
pursuant to which the Assignor Parties agreed to sell and transfer to Assignee
Parties all of their right, title and interest in and to certain properties and
entities, including a 100% membership interest in First Capital Avalon Jubilee,
LLC (the “Avalon Interest”), which owns a 17.9133% membership interest in Avalon
Jubilee, LLC.

 

 WHEREAS, the Assignor Parties were unable to deliver the Avalon Interest to the
Assignee at the Initial Closing (as such term is defined in the Contribution
Agreement), which was held on May 17, 2017, and, as a result thereof, the
Assignor Parties and the Assignee Parties entered into an Agreement to Waive
Closing Deliverables dated May 17, 2017 (the “Waiver Agreement”), which waived
certain conditions of the Contribution Agreement and provided for the Assignor
to deliver the Avalon Interest to the Assignee on or before the thirtieth (30th)
day following the Initial Closing.

 

WHEREAS, the Assignee Parties have thereafter agreed to extend the date for the
delivery of the Avalon Interest by the Assignor Parties until June 30, 2017, and
have waived any event of default under the Contribution Agreement or the Waiver
Agreement arising from the deferred delivery of the Avalon Interest.

 

WHEREAS, the Assignor hereby desires to transfer the Avalon Interest to the
Assignee.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1.Capitalized terms used but not otherwise defined in this Agreement have the
meanings given said terms in the Contribution Agreement.

 

2.Assignor hereby irrevocably assigns to Assignee, and Assignee hereby
irrevocably accepts from Assignor, all of Assignor’s right, title and interest
in and to the Avalon Interest. In order to reflect the assignment of the Avalon
Interest, the Assignee Parties hereby acknowledge that they shall cause the
amendment and restatement of the operating agreement or other constituent
instruments of First Capital Avalon Jubilee, LLC or otherwise amend the schedule
of members or equity owners to reflect Assignee as the owner of the Avalon
Interest.

 

3.Assignee hereby irrevocably agrees to assume and perform all of the
obligations of the Assignor Parties as a member of First Capital Avalon Jubilee,
LLC, in the same manner and to the same extent as if the Assignee were the
original member or obligor thereunder, regardless of when such obligation arose.

 

4.To the fullest extent permitted by law, each party shall indemnify, defend and
hold harmless the other parties, their respective officers, directors,
shareholders, employees, agents, representatives, consultants, and contractors
from and against any and all suits, judgments, actions, liabilities, costs,
penalties, fines, damages, claims and expenses (including, without limitation,
reasonable attorney’s fees) arising out of, resulting from, the breach or
threatened breach by the other party of its obligations hereunder.

 

5.Assignee Parent does hereby unconditionally and irrevocably guarantee to the
Assignor Parties the payment, performance and discharge, when due, of each of
the obligations of Assignee pursuant hereto.

 



 1 

 

 

6.Each of the parties hereto hereby represents and warrants to the other as
follows:

 

(a) The execution, delivery and performance of this Agreement are within such
party’s powers and have been duly authorized by all necessary limited liability
company, corporate or other action.

 

(b) This Agreement constitutes the legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, fraudulent transfer or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles (whether considered in a
proceeding at law or in equity) and an implied covenant of good faith and fair
dealing.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority, regulatory body or any other third party is
required for the due execution, delivery and performance by each party to this
Agreement.

 

7.This Agreement will be binding upon and will inure to the benefit of parties
hereto and their respective successors and assigns.

 

8.Each party shall, upon the request of the other, from time to time, execute
and deliver promptly to such other party all instruments and documents of
further assurances or otherwise and will do any and all such acts and things as
may be reasonably required to carry out the obligations of such party hereunder
and to consummate the transactions contemplated hereby.

 

9.This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original and all of which together will be deemed to be one
and the same instrument.

 

10.THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

11.Any one or more of the provisions in this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality and unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions of this Agreement; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

  

Notwithstanding anything herein to the contrary, this Assignment and Assumption
Agreement relates solely to the Avalon Interest, and the agreements, commitments
and obligations related thereto.

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers.

  

  ASSIGNOR:         FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P.      
  By: First Capital Real Estate Trust Incorporated, its general partner        
      By: /s/ Suneet Singal   Name: Suneet Singal   Title: Chief Executive
Officer               ASSIGNOR PARENT:         FIRST CAPITAL REAL ESTATE TRUST
INCORPORATED               By: /s/ Suneet Singal   Name: Suneet Singal   Title:
Chief Executive Officer               ASSIGNEE:         FC GLOBAL REALTY
OPERATING PARTNERSHIP, LLC               By: /s/ Dr. Robert Froehlich   Name:
Dr. Robert Froehlich   Title:   Chairman         ASSIGNEE PARENT:        
PHOTOMEDEX, INC               By: /s/ Dr. Robert Froehlich   Name: Dr. Robert
Froehlich   Title: Chairman

  

   



